                              I THE NlTED TATES DISTRICT COURT
                               FOR THE WE TERN DISTRICT OF TEXAS
                                        A STIN DIVISION

      \       1P     Y,                                s
                                                       §
            Plaintiff~                                 9s
                                                       §
\'.
                                                       § Civil Action No. l :20-cv-00697-LY
                  1EDl L LL ,
             1      H TOLL and                         §
             1-10
                                                       §
             D fendants.


                             DECLARATION OF MICHAEL W. O'DONNELL


            I, Michael W. 0 Donnell, pursuant to 28 U.S.C. § 1746 and upon penalty of perjury,

de lare as follows:

             l.       I am a resident of the State of Texas; over the age of 18; and competent to make

thi declaration. l could and would testify as to the matters set forth herein, if called upon to do so.

             2.       I am a partner in the San Antonio office of the law firm of Norton Rose Fulbright

U LLP. I am counsel of record for Plaintiff 3M Company ("3M ) in the above-captioned action.

             3.       I ubmit this declaration in support of 3M Company s application for a temporary

re training order, preliminary injunction and motion for expedited discovery against Defendants

      exu         edical LL      VinA ia Che Tao LLC, and John Does 1 through l 0 (collectively,

··o       fendants'' . o prior app lication for the relief sought herein has been requested.

             4.          The information set forth herein is based on: (i) my repre entation of 3M in this

Ja\Ysuit~ (ii) my review of the document attached hereto a exhibits· and (iii) my review of the

pleadings and proceedings to date in this lawsuit.
       S.           I auach hereto as Exhibit 1 a true and correct copy of a printout from the website

located at https://\~ .cdc.gov/coronavirus/2019-ncov/cases-updates/summary.html

last acces ed on June 19, 2020).

        6.          1 attach hereto as Exhibit 2 a true and correct copy of a printout from the website

located at https://\vww.cdc.gov/coronavirus/2019-ncov/hcp/respirators-strategy/index.html (last

accessed on June 19 2020).

        7.           I attach hereto as Exhibit 3 a true and correct copy of a printout from the website

 located at https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/cases-in-us.html

 (last accessed on June l 9, 2020).

         &.          1 attach hereto as Exhibit 4 a true and correct copy of an article that appeared in

 the Wall Street Journal on April 2, 2020, titled 3M CEO on N95 Masks: Demand Exceeds Our

 Production Capacity (https://www.wsj.com/articles/3m-ceo-on-n95-masks-demand-exceeds-our-

 production-capacity-11585842928; last accessed June 19, 2020).

            9.        I attach hereto as Exhibit 5 a true and correct copy of an order granting 3M a

 temporary restraining order in the lawsuit styled 3M Company v. RX2Live, LLC and RX2Live, Inc.

  Case No. 1:20-cv-00523, presently pending in the United States District Court for the Eastern

  District of California.

             10.      I attach hereto as Exhibit 6 a true and correct copy of an order granting 3M a

  temporary restraining order in the lawsuit styled 3M Company v. Perfomiance Supply, UC, Case

    o. 1:20-cv-02949 presently pending in the United States District Court for the Southern District

  of ew York.

             11 .     I attach hereto as Exhibit 7   a true and correct copy of an order granting 3M a
  prelimjnary injunction in the lawsuit styled JM Company v. Performance Supply, LLC, Case No.




                                                       -2-
1:20-cv-02949, presently pending in the United States District Court for the Southern District of

 ew York.

        12.    l attach hereto as Exhibit 8 a true and correct copy of an order granting 3M a

temporary restraining order in the lawsuit sty led 3M Company v. Geftico, LLC, Case No. 6:20-cv-

648 presently pending in the United States District Court for the Middle District of Florida,

Orlando Division.

        13.     I attach hereto as Exhibit 9 a true and correct copy of (i) an order denying 3M's

request for a temporary restraining order for lack of notice and (ii) an order resetting the matter for

hearing on May 12 2020 (as 3M has now given proper notice in the lawsuit styled 3M Company

v. TAC2Global LLC, No. 20-cv-1003-T-35CPT, presently pending in the United States District

 Court for the Middle District of Florida).

         14.    1 attach hereto as Exhibit 10 a true and correct copy of an order grantjng in part

 and denying in part 3M' s te1nporary restrainjng order in the lawsuit styled 3M Company v.

 TAC2Global LLC No. 20-cv-1003-T-35CPT, presently pending in the United States District Court

 for the Middle District of Florida.

         15.    I attach hereto as Exhibit 11 a true and correct copy of an order denying 3M\s

 temporary restrainjng order in the lawsuit styled JM Company v. 1 Ignite Capital LLC et al., No.

 4:20-cv-00225-A W-MAF presently pending in the United States District Court for the Northern

 District of Florida. On the record, the court concluded there was not a risk of ongoing fraud because

 the misconduct involved only a single solicitation

         16.    J   attach hereto as Exhibit 12 a true and correct copy of a stipulated order granting

3M a preliminary injunction in the lawsuit styled 3M Company v. Zachary Pu.znak, et al. , Case




                                                   - 3 ..
 o. 1:20-cv-1287 presently pending in the United States District Court for the Sothem District of

Indiana.

       17.       I attac h hereto as Exhibit 13 a true and correct copy of an order granting 3M a

temporary restraining order in the lawsuit styled JM Company v. Zachary Puznak, et al., Case No.

l :20-cv- 128 7~ presently pending in the United States District Court for the Sothem District of

lndiana.

        18.      I attach hereto as Exhibit 14 a true and correct copy of an order granting 3M a

preli1ninary injunction in the lawsuit styled 3M Company v. Zachary Puznak, et al., Case No. 1:20-

c -1 287 presently pending in the United States District Court for the Sothern District of Indiana.

           19.    1 attach hereto as Exhibit 1.5 a true and correct copy of an order granting 3M a

preliminary injunction in the lawsuit styled JM Company v. Matthew Starsiak, et al., Case No. 20-

 cv-1 3 14 (SRNfTNL). presently pending in the United States District Court for the Sothern District

 of Minnesota.

           20.    l attach hereto as Exhibit 16 a true and correct copy of a printout from the website

 located at https://www.nexusmedicalproducts.com/ (last accessed on June 29, 2020).

           21.    1 anach hereto as Exhibit 17 a true and correct copy of correspondence sent on July

 2, 2020 to aJI addresses and points of contact 3M has identified as to the Defendants in this matter

 notifying the1n of 3 M ~s intention to pursue a Temporary Restraining Order.

           I declare under penalty of perjury that the foregoing is true and correct to the best of my

 kno\ ledge and that this declaration was executed this the 2 nd day of July, 2020.




                                                       MICHAEL     w. o-ooNNELL
